DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Regarding the amendment filed 01/07/2021: Claims 1-27 are pending. 

Response to Arguments
Rejection Under 35 USC 102
Applicant's arguments regarding the rejection of claims 1-12, 14-19, and 23-27 under 35 U.S.C. 102(a)(1) as being anticipated by Dimmock et al (US 2013/0230755 A1, cited in IDS heretofore referred to as Dimmock) have been fully considered and are persuasive. Therefore the rejection has been withdrawn.  However a new rejection has been formed in view of Lee (US 2014/0307396 A1, heretofore referred to as Lee).

Rejection Under 35 USC 103
Applicant's arguments regarding the rejection of claims 13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmock in view of Lee in view of Maijala (US 2015/0249059 A1, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14-19, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmock et al (US 2013/0230755 A1) in view of Lee (US 2014/0307396 A1).

Regarding claim 1, the combination of Dimmock and Lee teaches an object (Dimmock; Fig 1, Element 1), which has at least the following: at least one first conductor structure (Dimmock; Fig 1, Element 20 and 21), 
at least one electronic unit (Dimmock; Fig 5, Element 500), 
at least one second conductor structure (Dimmock; Fig 1, Element 10 and 11), which is galvanically isolated from the first conductor structure and/or from the electronic unit but is coupled or can be coupled electrically thereto (Dimmock; Par 0028 and 0036-0038), and 
a carrier structure (Dimmock; Fig 1, Element 3) with at least one first pliable carrier layer (Dimmock; Fig 1, Element 5), a first carrier layer region of the first pliable carrier layer and with a second carrier layer region (Dimmock; Fig 1, Element 7), 

wherein the layer stack in the base surface region comprises at least the first carrier layer region of the first carrier layer and the second carrier layer region (Dimmock; Fig 5 and Par 0036), 
wherein at least one part of the first and of the second conductor structure is disposed in the base surface region (Dimmock; Fig 5 and Par 0036-0039), 
wherein the first conductor structure and/or the electronic unit is soldered, bonded to the first carrier layer region, adhered or printed on it or joined in some other way with the first carrier layer region and/or worked into it (Dimmock; Par 0038), 
while the second conductor structure is soldered, bonded to the second carrier layer region, adhered or printed on it or joined in some other way with the second carrier layer region or worked into it (Dimmock; Par 0038), and 
wherein the second conductor structure is coupled electrically to the first conductor structure (Dimmock; Fig 5 and Par 0036-0039).
Dimmock does not teach wherein the second conductor structure is coupled electrically to the first conductor structure in a folded state of the carrier structure by a surface region of the layer stack disposed outside the electronic unit.
Lee teaches wherein the second conductor structure (Lee; Fig 2, Element 120) is coupled electrically to the first conductor structure (Lee; Fig 2, Element 110) in a folded state of the carrier structure (Lee; Fig 2 and 0038) by a surface region of the layer stack disposed outside the electronic unit (Lee; Fig 2, Element 200 and Par 0038; Lee teaches a driving circuit 200 is connected to the electronic unit 100 separately from the bending area).


Regarding claim 2, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the second pliable carrier layer region comprises a second carrier layer or at least one partial region of another, pliable second carrier layer, wherein the first carrier layer region and the second carrier layer region are surface regions of the carrier layers, the base surfaces of which overlap one another at least regionally (Dimmock; Fig 5 and Par 0036-0039). 

Regarding claim 3, the combination of Dimmock and Lee teaches the object according to claim 2, wherein the first carrier layer and the second carrier layer are adhered to one another, laminated to one another or integrated in some other way into a layer composite at least in the base surface region (Dimmock; Par 0039). 

Regarding claim 4, the combination of Dimmock and Lee teaches the object according to claim 2, wherein the layer stack has, between the first carrier layer and the second carrier layer, an intermediate layer, which permits a capacitive coupling or inductive coupling through the intermediate layer (Dimmock; Par 0036-0039). 

Regarding claim 5, the combination of Dimmock and Lee teaches the object according to claim 2, wherein the layer stack has, between the first carrier layer and the second carrier layer, at least one adhesive layer (Dimmock; Par 0037). 

Regarding claim 6, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the first and/or the second carrier layer is a foil (Dimmock; Par 0023; Dimmock teaches a conductive track that is wider than the thickness, i.e. a foil). 

Regarding claim 7, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the first and/or the second carrier layer is a material film (Dimmock; Par 0023; Dimmock teaches a conductive track that is wider than the thickness, i.e. a film). 

Regarding claim 8, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the first and the second conductor structure are structured conductive coatings, prints of the carrier layer regions and/or of the carrier layers created, for instance with screen printing, flexography or any other printing technique, or conductive structures stamped, adhered onto the carrier layer regions and/or carrier layers and/or created by an etching process or other kind of machining process on the carrier layer regions and/or carrier layers (Dimmock; Par 0037; Dimmock teaches pressing the layers together). 

Regarding claim 9, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the second conductor structure is an antenna or a sensor element, which can be capacitively influenced, of a control panel or of a control element (Dimmock; Par 0036-0039). 

Regarding claim 10, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the second conductor structure comprises a capacitor plate, an inductor or induction coil and/or a conductor track (Dimmock; Par 0023). 

Regarding claim 11, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the first conductor structure is disposed on the first carrier layer region and/or on the first carrier layer and is galvanically connected to the electronic unit or to individual structural elements or parts of the electronic unit (Dimmock; Par 0028). 

Regarding claim 12, the combination of Dimmock and Lee teaches the object according to claim 11, wherein the electronic unit is disposed outside the base surface region of the layer stack, in which the first and the second conductor structure are coupled electrically to one another (Dimmock; Par 0028). 

Regarding claim 14, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the layer stack is a foil composite, layer composite or some other multilayer structure, which permits an electrical measurement, signal transmission and/or the formation, maintenance and/or monitoring of an alternating current circuit (Dimmock; Par 0035-0038). 

Regarding claim 15, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the first and the second conductor structure are disposed on outer surfaces, facing away from one another, of the two carrier layer regions or carrier layers or on their inner surfaces, facing one another, or in that precisely one of the two conductor structures is disposed on that side of the respective carrier layer regions or of the respective carrier layer which is facing the other carrier layer region or regions or the other carrier layer (Dimmock; Fig 5 and Par 0039). 

Regarding claim 16, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the layer stack is a flat material ply, for example a foil composite or some other layer composite (Dimmock; Par 0023; Dimmock teaches a conductive track that is wider than the thickness, i.e. a foil). 

Regarding claim 17, the combination of Dimmock and Lee teaches the object according to claim 1, wherein at least one of the two carrier layer regions is a pliable foil, especially plastic foil or other material ply or a pliable surface portion of a foil (Dimmock; Par 0023; Dimmock teaches a conductive track that is wider than the thickness, i.e. a foil). 

Regarding claim 18, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the layer stack is configured such that the spacing, measured in the direction of the layer thickness between two layer regions, between two carrier layers  and/or between two conductor structures, is constant in the base surface region (Dimmock; Fig 5 and Par 0039). 

Regarding claim 19, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the object is a capacitive moisture sensor (Dimmock; Par 0002 and Par 0043). 

Regarding claim 23, the combination of Dimmock and Lee teaches the object according to claim 1, wherein the second carrier layer region is a further carrier layer region of the first carrier layer, which is integrated into the layer stack, wherein the first carrier layer, at least in places, is bent back, creased, folded and/or formed in some other way to a closed loop, strap or to a ribbon or strip (Dimmock; Fig 5 and Par 0039). 

Regarding claim 24, the combination of Dimmock and Lee teaches the object according to claim 23, wherein the object is an electronic seal (Dimmock; Par 0048) and wherein the first carrier layer has a joint region extending from the first carrier layer region to the second carrier layer region and wherein 

Regarding claim 25, the combination of Dimmock and Lee teaches an object (Dimmock; Fig 1, Element 1), which has at least the following: at least one first conductor structure (Dimmock; Fig 1, Element 20 and 21), at least one second conductor structure (Dimmock; Fig 1, Element 10 and 11), at least one electronic unit (Dimmock; Fig 5, Element 500), which is interconnected between the first and the second conductor structure (Dimmock; Par 0028 and 0036-0038), and a carrier structure (Dimmock; Fig 1, Element 3) with at least one pliable carrier layer (Dimmock; Fig 1, Element 5), wherein the carrier structure has at least one first carrier layer region, one second carrier layer region (Dimmock; Fig 1, Element 7) and one joint region, which joins the first carrier layer region to the second carrier layer region (Dimmock; Fig 1, Element 15 and Par 0036-0039), wherein the carrier structure can be folded, creased, bent back or otherwise placed together, such that the first carrier layer region and the second carrier layer region are stacked as a layer stack (Dimmock; Fig 5 and Par 0036), and that, in a surface region of the layer stack disposed outside the electronic unit (Dimmock; Fig 5, Element 501), which is disposed in the first carrier layer region (Dimmock; Fig 5 and Par 0036-0039). 
Dimmock does not teach the first carrier layer region is coupled electronically to an end piece or partial piece of the second conductor structure, which is disposed in the second carrier layer region.
Lee teaches the first carrier layer region (Lee; Fig 2, Element 110) is coupled electronically to an end piece or partial piece of the second conductor structure (Lee; Fig 2, Element 120) which is disposed in the second carrier layer region (Lee; Fig 2, Element 200 and Par 0038; Lee teaches a driving circuit 200 is connected to the electronic unit 100 separately from the bending area).


Regarding claim 26, the combination of Dimmock and Lee teaches the object according to claim 25, wherein the object is an electronic seal (Dimmock; Par 0048), the first and second carrier layer region of which can be guided up to one another and/or fastened to one another, in order to close an alternating current circuit (Dimmock; Par 0048). 

Regarding claim 27, the combination of Dimmock and Lee teaches a method for manufacturing an object (Dimmock; Fig 1, Element 1), which has an electronic unit (Dimmock; Fig 5, Element 500) and conductor structures (Dimmock; Fig 1, Elements 10, 11, 20 and 21) on a carrier structure, wherein the method comprises at least the following: a) application of at least one first conductor structure (Dimmock; Fig 1, Element 20 and 21) and at least one electronic unit on a first pliable carrier layer (Dimmock; Fig 1, Element 5) as well as application of at least one second conductor structure (Dimmock; Fig 1, Element 10 and 11) on a second pliable carrier layer (Dimmock; Fig 1, Element 7 and b) finishing of the object by joining, especially adhering or welding, of the first pliable carrier layer with the second pliable carrier layer (Dimmock; Par 0028 and 0036-0038), whereby a carrier structure is formed which (Dimmock; Fig 1, Element 3), in a base surface region that comprises the at least one partial surface of the base surface of the carrier structure (Dimmock; Fig 5, Element 501), is constructed as a layer stack, and whereby in a surface region of the layer stack (Dimmock; Fig 5 and Par 0036) and the second conductor structure is coupled electrically to the first conductor structure (Dimmock; Fig 5 and Par 0036-0039).

Lee teaches whereby in a surface region of the layer stack (Lee; Fig 2, Element 110) which is disposed outside the electronic unit (Lee; Fig 2, Element 200 and Par 0038; Lee teaches a driving circuit 200 is connected to the electronic unit 100 separately from the bending area) the second conductor structure is coupled electrically to the first conductor structure (Lee; Fig 2, Element 120 and Par 0038).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the outside connector of Lee with the structure of Dimmock in order to have a separate driver outside of the operating electronic unit (Lee; Par 0026).

Claims 13 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dimmock in view of Lee in view of Maijala (US 2015/0249059 A1, heretofore referred to as Maijala).

Regarding claim 13, the combination of Dimmock and Lee teaches the object according to claim 11.
Dimmock does not teach wherein the first and the second conductor structure together form at least one capacitor or a pair of inductors suitable for inductive transmission in the base surface region of the layer stack. 
Maijala teaches wherein the first and the second conductor structure together form at least one capacitor or a pair of inductors suitable for inductive transmission in the base surface region of the layer stack (Maijala; Fig 3, Elements 304 and 305 and Par 0037).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Maijala with the object of Dimmock in order to simplify manufacturing (Maijala; Par 0009).

Regarding claim 20, the combination of Dimmock and Lee teaches the object according to claim 1.
Dimmock does not teach wherein the object is a blister pack, in which an associated first or second conductor structure is severed at least locally during the removal of a tablet or capsule. 
Maijala teaches wherein the object is a blister pack (Maijala; Fig 2, Element 201), in which an associated first or second conductor structure is severed at least locally during the removal of a tablet or capsule (Maijala; Par 0034).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Maijala with the object of Dimmock in order to simplify manufacturing (Maijala; Par 0009).

Regarding claim 21, the combination of Dimmock and Lee teaches the object according to claim 1.
Dimmock does not teach wherein the first and/or the second conductor structure comprises a mobile communications antenna or an antenna for NFC signals, Bluetooth, WLAN or other radio systems and/or wherein the electronic unit comprises an RFID transponder or an RFID chip (). 
Maijala teaches wherein the first and/or the second conductor structure comprises a mobile communications antenna or an antenna for NFC signals, Bluetooth, WLAN or other radio systems and/or wherein the electronic unit comprises an RFID transponder or an RFID chip (Maijala; Par 0059).
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Maijala with the object of Dimmock in order to simplify manufacturing (Maijala; Par 0009).

Regarding claim 22, the combination of Dimmock and Lee teaches the object according to claim 1.

Maijala teaches wherein the first conductor structure comprises two capacitor plates and wherein the second conductor structure is a capacitive bridge between the two capacitor plates of the first conductor structure (Maijala; Fig 3, Elements 304 and 305 and Par 0037). 
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use the apparatus of Maijala with the object of Dimmock in order to simplify manufacturing (Maijala; Par 0009).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Inui teaches a connected sensor substrate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867